Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 12 is directed to a sulfur cross-linkable rubber mixture comprising at least a natural polyisoprene rubber, at least one styrene-butadiene rubber which is not end group-modified, at least one polybutadiene rubber, and at least one liquid linear modified polybutadiene polymer A, which modified with a functional group according to formula (I) at only one chain end, wherein the number of functional groups per molecule is on average from 0.8 to less than 1, wherein some polymer chains of the at least one liquid linear modified polybutadiene polymer A are entirely unmodified, and wherein polybutadiene A of the at least one liquid linear modified polybutadiene A is composed of 100 mol% butadiene monomers, and provided that the at least one liquid linear modified polybutadiene polymer A is not a terminally amine-modified liquid polybutadiene.  The closest prior art of record, Mueller et al. (DE 102015218745), teaches a functionalized liquid polybutadiene but it does not teach that any of the polymer chains are unmodified.  Therefore, this reference does not meet the limitation of wherein the number of functional groups per molecule is on average from 0.8 to less than 1, wherein some polymer chains of the at least one liquid linear modified polybutadiene polymer A are entirely unmodified.  No other prior art of record teaches this limitation or renders this limitation obvious.  Claim 12 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767